          Case 2:20-cv-01707-RSM-JRC Document 14 Filed 02/18/21 Page 1 of 2




 1                                                                   The Honorable J. Richard Creatura

 2

 3                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 4                                       AT SEATTLE

 5    NINTENDO OF AMERICA INC.,
                                                          NO. 2:20-cv-01707-JRC
 6                            Plaintiff,                  _____________________
                     vs.
 7                                                        PLAINTIFF’S REQUEST TO THE
      LE HOANG MINH, d/b/a WINMART                        CLERK FOR ENTRY OF DEFAULT
 8
                              Defendant.                  NOTE ON MOTION CALENDAR:
 9

10                                                        February 18, 2021

11          Under Federal Rule of Civil Procedure 55(a) and Local Rule of Civil Procedure 55(a),
12   Plaintiff Nintendo of America Inc. requests the Clerk to enter default against Defendant Le
13   Hoang Minh, d/b/a Winmart.
14          Nintendo filed its complaint on November 18, 2020. Dkt. 1. A day later, the Clerk issued
15   a summons to Defendant. Dkt. 8. On January 5, 2021, the Court granted Nintendo leave to serve
16   the summons and complaint by email. Dkt. 12. Nintendo served Defendant with the summons
17   and the complaint by email, as authorized by the Court, on January 7, 2021. Dkt. 13 (Nintendo’s
18   declaration of service). Also, while not required by the Court’s order authorizing email service,
19   Nintendo has additionally attempted service by registered mail with a return receipt at
20   Defendant’s physical address in Vietnam. See Dkt. 10 at 7 & n.2.
21          Defendant’s deadline to serve an answer or other responsive pleading—21 days from
22   service of the summons and complaint—elapsed on January 28, 2021. See Fed R. Civ. P.
23   12(a)(1)(A)(i). Defendant has failed to serve an answer or other responsive pleading. Defendant
24   has not filed any motion with this Court for an extension of time, and the undersigned counsel
25


      PLAINTIFF’S REQUEST TO THE CLERK                               Pirkey Barber PLLC
      FOR ENTRY OF DEFAULT                                           1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                 -1-                 Austin, TX 78702
                                                                     (512) 322-5200
          Case 2:20-cv-01707-RSM-JRC Document 14 Filed 02/18/21 Page 2 of 2




 1   represents to the Court that Defendant has not contacted Nintendo or its counsel to request an

 2   extension of time or otherwise. Thus, Nintendo requests that the Clerk enter default against

 3   Defendant. See Fed. R. Civ. P. 55(a); LCR 55(a).

 4
     DATED February 18, 2021
 5
                                               By: s/ Christopher Weimer
 6                                                 Christopher Weimer (pro hac vice)
                                                   Travis W. Wimberly (pro hac vice)
 7                                                 Pirkey Barber PLLC
 8                                                 1801 E. 6th St., Suite 300
                                                   Austin, TX 78702
 9                                                 (512) 322-5200
                                                   (512) 322-5201 (fax)
10
                                                   Michael Rosenberger
11                                                 Chelsey L. Mam
12                                                 Gordon Tilden Thomas & Cordell LLP
                                                   One Union Square
13                                                 600 University St., Suite 2915
                                                   Seattle, WA 98101
14                                                 (206) 467-6477
                                                   (206) 805-3161 (fax)
15

16                                                 Attorneys for Plaintiff Nintendo of America Inc.

17

18

19

20

21

22

23

24

25


      PLAINTIFF’S REQUEST TO THE CLERK                             Pirkey Barber PLLC
      FOR ENTRY OF DEFAULT                                         1801 E. 6th Street, Suite 300
      No. 2:20-cv-01707-JRC
                                                -2-                Austin, TX 78702
                                                                   (512) 322-5200
